Judge GREENE
concurring in part and dissenting in part.
I accept that a vested remainder interest which is either specifically referenced in or a part of the thirty-year chain of record title is sufficient to protect the interests of the vested remaindermen. However, I would go further. I do not accept that the General Assembly intended by its enactment of the Marketable Title Act to eliminate any vested remainder interests, including those not *253specifically referenced in the thirty-year chain of record title. It appears more consistent with the policy and purposes enunciated by the General Assembly, N.C.G.S. § 47B-1, that the Act was “intended by the General Assembly to eliminate ancient nonpossessory interests, obsolete restrictions and technical defects in title —not vested remainders. Any other interpretation would require that remaindermen take precautionary steps to preserve their interests, including the filing of periodic notices of their claim pursuant to North Carolina General Statutes, § 47B-4.” P. Hetrick & J. McLaughlin, Jr., Webster’s Real Estate Law in North Carolina § 508.5, at 698-699 (3d ed. 1988) (footnote omitted).
Accordingly, I determine the trial court erred in concluding as a matter of law that the plaintiffs’ interests in the property were “extinguished by Chapter 47B of the General Statutes of North Carolina.” I would therefore vacate the order of the trial court in its entirety and remand the matter for further proceedings.